UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 14-7291


ARTHUR RODGERS,

                  Plaintiff - Appellant,

          v.

MICHAEL STALLINGS; LEAH YOUNGBLOOD; SERGEANT WHITACRE;
OFFICER PORTMESS; SOTTAS; LAMBERT; UNKNOWN NBCI PRISON
STAFF; SCOTT OAKLEY; ROBIN WOOLFORD,

                  Defendants – Appellees

          and

OORT,
                  Defendant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Catherine C. Blake, Chief District
Judge. (1:12-cv-03778-CCB)


Submitted:   January 22, 2015                Decided:   January 27, 2015


Before SHEDD, KEENAN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Arthur Rodgers, Appellant Pro Se.    Stephanie Judith Lane-Weber,
Assistant Attorney General, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Arthur Rodgers seeks to appeal the district court’s

order denying Rodgers’ motions for discovery and appointment of

counsel   in    his   42   U.S.C.    § 1983   (2012)    civil   rights   action.

This court may exercise jurisdiction only over final orders, 28

U.S.C. § 1291 (2012), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).                   The

order Rodgers seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order.                   Accordingly, we

dismiss the appeal for lack of jurisdiction and deny the pending

motion    for   appointment     of    counsel.     We    dispense    with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                      DISMISSED




                                        2